Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 1 of 13 Page ID #:9438



    1 COUNSEL LISTED
        IN SIGNATURE BLOCK
    2

    3

    4

    5

    6

    7
                         IN THE UNITED STATES DISTRICT COURT
    8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
    9
         BLACKBERRY LIMITED, a                )
   10    Canadian corporation,                )
                                              )
   11
                           Plaintiffs,        )    Case No. 2:18-cv-01844-GW-KS
   12                                         )    LEAD CONSOLIDATED CASE
                   v.                         )
   13                                         )    Related Case: 2:18-cv-02693-GW-KS
         FACEBOOK, INC., a Delaware           )
   14    corporation, WHATSAPP INC., a        )
                                              )     JOINT REPORT REGARDING
   15    Delaware corporation, and                  CASE SCHEDULE
         INSTAGRAM, LLC, a Delaware           )
   16    limited liability company            )
                                              )
   17                      Defendants,        )
                                              )
   18                                         )
         SNAP INC., a Delaware corporation
   19                                         )
                           Defendant.         )
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                             -i-                Case No. 2:18-cv-01844 GW(KSx)
                                                                Case No. 2:18-cv-02693 GW(KSx)
                                                        JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 2 of 13 Page ID #:9439



    1        Pursuant to the Court’s orders (Dkt. 166, 200), the parties have met and
    2 conferred and offer the following proposals for a comprehensive scheduling order

    3 through trial in these consolidated cases.

    4                                                         Plaintiff’s
                                Plaintiff’s Proposed                                 Defendants’
                Event                                         Alternative
    5                                Schedule                                     Proposed Schedule
                                                               Schedule
    6   Claim Narrowing
                                   May 31, 2019              May 31, 2019             May 31, 2019
        Deadline
    7
        Prior Art Narrowing
    8                              June 14, 2019             June 14, 2019            June 14, 2019
        Deadline
    9   Fact Discovery                                                             September 6, 2019
                                  August 2, 2019            August 28, 2019
        Complete
   10
        Final Infringement
                                  August 16, 2019          September 11, 2019     September 20, 2019
   11   Contentions

   12   Final Invalidity
                                  August 30, 2019          September 25, 2019       October 4, 2019
        Contentions
   13   Opening Expert
   14   Reports (reports for
        issues on which a                                   October 9, 2019         October 18, 2019
                                September 13, 2019
   15   party bears the
        burden of proof)
   16
        Rebuttal Expert
   17   Reports (reports for
        issues on which a                                  November 6, 2019        December 6, 2019
                                 October 11, 2019
   18   party does not bear
        the burden of proof)
   19
        Mediation Deadline       October 23, 2019          November 13, 2019       December 12, 2019
   20
        Post-Mediation Status                                                      December 13, 2019
   21                            October 24, 2019          November 14, 2019
        Conference
   22   Expert Discovery                                                            January 10, 2020
                                 October 25, 2019          November 20, 2019
        Complete
   23
        Summary Judgment
   24   and Daubert Motions      November 8, 2019          December 2, 2019         January 16, 2020
        Due
   25
        Oppositions to
   26   Summary Judgement
                                November 22, 2019          December 13, 2020        February 6, 2020
        and Daubert Motions
   27   Due
   28
                                                     -1-                    Case No. 2:18-cv-01844 GW(KSx)
                                                                            Case No. 2:18-cv-02693 GW(KSx)
                                                                    JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 3 of 13 Page ID #:9440



    1    Replies to Summary
         Judgement and           December 5, 2019          December 20, 2020       February 20, 2020
    2
         Daubert Motions Due
    3    Hearing on Summary
         Judgment and            December 19, 2019          January 6, 2020          March 5, 2020
    4
         Daubert Motions
    5    Pretrial conference
                                  January 13, 2020          February 3, 2020         March 31, 2020
         (Facebook)
    6
         Trial Begins
    7                             January 20, 2020         February 12, 2020         April 13, 2020
         (Facebook)
    8    Pretrial Conference                                                         April 27, 2020
                                 February 10, 2020           March 2, 2020
         (Snap)
    9
                                                                                    May 11, 2020 or
         Trial Begins (Snap)     February 17, 2020           March 9, 2020
   10                                                                                June 29, 2020

   11
              Plaintiff’s Statement
   12
              In advance of the April 23 status conference, BlackBerry proposed a case
   13
        schedule culminating in a December 9, 2019 trial date (Dkt. 158). In its Tentative
   14
        Order regarding scheduling, the Court noted that BlackBerry’s proposal was
   15
        “reasonable,” but that it should also account for Defendants’ April 16 Application for
   16
        International Judicial Assistance (the “Application”). (Dkt. 164.)
   17
              Since that time, and in the interest of expediting Court action on the
   18
        Application, BlackBerry met and conferred with Defendants to address issues with
   19
        the Application. As a result of these efforts, Defendants filed a revised Application,
   20
        which was mutually acceptable to both BlackBerry and Defendants, and which
   21
        allowed the Court to grant Defendants’ request without opposition by BlackBerry.
   22
        (Dkt. 179, 181.) BlackBerry maintains, however, that while it is not opposed, in
   23
        principle, to Defendants seeking foreign discovery, the case schedule should not be
   24
        held hostage to this process, and BlackBerry would therefore request that the
   25
        discovery and trial schedule be set now and that it not be changed as a result of delays
   26
        in the foreign discovery process. It is unclear how long it will take the relevant foreign
   27
        authorities to act upon Defendants’ requests (if they act at all), and any scheduling
   28
                                                     -2-                    Case No. 2:18-cv-01844 GW(KSx)
                                                                            Case No. 2:18-cv-02693 GW(KSx)
                                                                    JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 4 of 13 Page ID #:9441



    1 extension for foreign discovery should be a matter of weeks, not months.                       If
    2 Defendants had wanted to ensure their access to foreign discovery, they could have

    3 filed their foreign discovery Application at the start of this case, over one year ago.

    4          BlackBerry has also met and conferred with the Facebook Defendants in an
    5 effort to address certain scheduling conflicts identified by Facebook’s counsel. Based

    6 on those discussions, BlackBerry understands that three separate lawyers at Cooley,

    7 LLP (Facebook’s outside counsel) have other trial, ITC, and arbitration hearing

    8 commitments in, respectively, January, early February, and mid-March of 2020.1

    9 However, after further conferring with Facebook, BlackBerry understands the

   10 following regarding these conflicts: (i) the January conflict is actually comprised of

   11 two separate ITC proceedings (involving only a single Cooley attorney involved in

   12 this case), and there is a one-week gap (January 20 and January 27) between these

   13 two conflicting proceedings; (ii) there is more than a three-week gap (between

   14 February 12 and March 9) where Facebook’s lawyers have no trial conflicts;2 (iii)

   15 most (if not all) of these other cases posing trial conflicts were filed after the present

   16 case; and (iv) the March 9 trial conflict is not a definite conflict, but merely the earliest

   17 possible date on which that particular trial may go forward.

   18          In light of its stated conflicts, Facebook and Snap have requested a Facebook
   19

   20
           1
               The Facebook Defendants have also represented that their damages expert has
   21
        been retained in a matter currently scheduled to go to trial on February 17, 2020.
   22   That poses no conflict with BlackBerry’s proposed schedule—and only minimally
        overlaps with BlackBerry’s alternative schedule. BlackBerry notes that, unlike with
   23
        counsel, expert witnesses have no need to attend the entirety of trial and can easily
   24   testify in two trials despite the possibility of some overlap.
            2
                BlackBerry understands that one of Facebook’s counsel has a pre-trial
   25
        conference in Texas during this period, but disagrees that a pre-trial conference for a
   26   later-filed case should disrupt the scheduling of trial for this case. Moreover, if
        necessary, the court could be dark on the two days required for counsel’s travel and
   27
        appearance at the hearing in Texas.
   28
                                                   -3-                   Case No. 2:18-cv-01844 GW(KSx)
                                                                         Case No. 2:18-cv-02693 GW(KSx)
                                                                 JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 5 of 13 Page ID #:9442



    1 trial date for this case no earlier than April 14, 2020—i.e., over four full months later

    2 than the proposal BlackBerry offered at the last status conference—and a Snap trial

    3 date for no earlier than May 11, 2020. As an initial matter, BlackBerry’s counsel has

    4 a conflict for the week of April 13-April 17, so this specific date is not viable.3

    5 Additionally, while BlackBerry would like to accommodate counsel, a four-month

    6 delay is simply too long and would prejudice BlackBerry, who has worked diligently

    7 to prepare its case for trial.4

    8          First, this Court should not be required to schedule around the individual trial
    9 commitments of three separate lawyers on Facebook’s trial team, particularly given

   10 that these other trial commitments appear to be for cases that have been pending for

   11 far less time than this case.5 Facebook’s outside counsel, Cooley, is a national law

   12 firm with hundreds of attorneys, seven of which have filed notices of appearance in

   13 this case. Thus, Facebook will suffer no prejudice from a reasonable trial date in this

   14 case.

   15          Second, Facebook’s stated need for an April 14, 2020 trial ignores that potential
   16 earlier trial dates, either on January 20, 2020 or February 12, 2020 would appear to

   17 be viable trial dates that minimize any burdens resulting from the scheduling issues

   18 raised by Defendants. While back-to-back trials may well prove inconvenient for
   19 Facebook’s trial counsel, this is an issue that we all face from time to time, and it is

   20 not a sufficient reason to impose a four-month delay in these proceedings.

   21          Third, it is far from clear that each of the conflicts identified by Facebook will
   22

   23      3
               The earliest April date that BlackBerry could be available is April 21.
   24      4
               Although Defendants note that BlackBerry previously proposed a trial date as
   25   late as May 2020, Defendants neglect to mention that proposal came nearly ten
        months ago and that it initially contemplated a claim construction hearing would
   26   occur no earlier than today—May 13, 2019.
            5
   27          BlackBerry understands that the January conflict relates to two separate ITC
        Investigations that were filed just last month (April 2019)—over one full year after
   28   this case commenced.
                                                   -4-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                        Case No. 2:18-cv-02693 GW(KSx)
                                                                JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 6 of 13 Page ID #:9443



    1 actually materialize and result in trials on the projected dates which are between eight-

    2 and ten-months from now. The March 9 conflict, in particular, is merely a “no-earlier-

    3 than” date, which means that a trial in that matter may ultimately be scheduled for

    4 several weeks later. This, of course, could then conflict with April 14, 2020 trial date

    5 that Facebook requests here, potentially resulting in even further delay.

    6        Finally, while Defendant Snap joins in the Facebook Defendants’ request for
    7 delayed trial dates, they do not claim to have any concrete conflicts with the Snap trial

    8 dates identified in either BlackBerry’s proposed schedule or its alternative schedule.

    9 The only potential conflict Snap’s counsel has identified with respect to BlackBerry’s

   10 primary proposed schedule relates to one attorney’s involvement in a trial they

   11 represent is “likely to start in mid-February.” Snap’s counsel has not identified any

   12 potential conflicts with BlackBerry’s alternative schedule.

   13        For these reasons, BlackBerry respectfully requests that the Court reject
   14 Defendants’ request for delayed trial dates. BlackBerry’s preference is to target a

   15 January 20, 2020 Facebook trial date and a February 17, 2020 Snap trial date. This

   16 schedule results in a Facebook trial five weeks later than the December 9 schedule

   17 previously proposed, and it should give Defendants a reasonable opportunity to seek

   18 their international discovery. As an alternative, BlackBerry proposes a schedule to
   19 target February 12 (Facebook) and March 9 (Snap) trial dates. While this schedule

   20 introduces more delay than BlackBerry would prefer, BlackBerry understands that

   21 this alternative schedule would avoid all trial conflicts identified by Defendants’

   22 counsel.

   23        //
   24        //
   25

   26
   27

   28
                                                 -5-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                      Case No. 2:18-cv-02693 GW(KSx)
                                                              JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 7 of 13 Page ID #:9444



    1         Defendants’ Statement
    2         The Facebook Defendants’ key trial counsel (Heidi Keefe, Michael Rhodes,
    3 and Matt Brigham) have four different trial proceedings scheduled across

    4 multiple jurisdictions from January to March 2020. 6 Ms. Keefe is involved in another

    5 trial for Facebook in Texas (Motiva Patents v. Facebook, No. 18-178 (E.D. Tex.))

    6 with a pretrial conference on February 18, 2020,7 and an order to be ready for trial by

    7 March 9, 2020. Mr. Brigham is involved in two different ITC investigations set for

    8 trials in January (Inv. No. 337-TA-1149 (trial beginning January 13, 2020);

    9 Inv. No. 337-TA-1152 (trial beginning January 27, 2020)). Mr. Rhodes is involved

   10 in an AAA arbitration beginning February 3, 2020.         The Facebook Defendants’
   11 damages expert also has trials beginning in February 17, March 2, and April 27, 2020.

   12 As a result, the Facebook Defendants would prefer a trial in May or June 2020 in

   13 order to be clear of these conflicts.

   14         However, to accommodate BlackBerry’s desire for an aggressive trial date, the
   15 Facebook Defendants have proposed the earliest possible date that does not present

   16 an immovable conflict – April 2020. The Facebook Defendants’ proposed trial date

   17 is only two years from BlackBerry’s service of the complaint. Given the breadth of

   18 these consolidated complex patent cases (eleven patents; four defendants; two
   19 separate cases), an April 2020 trial date is more than reasonable and certainly not the

   20 “delay” BlackBerry makes it out to be. To the contrary, the Facebook Defendants’

   21 proposed trial date is one month earlier than the May 2020 trial date BlackBerry itself

   22

   23

   24
          6
   25       Other pre-trial deadlines and work are also scheduled leading up to these
      trial dates.
   26     7
             Contrary to BlackBerry’s assertion, BlackBerry’s “alternative” Thursday,
   27 February 12 trial date for Facebook would conflict with both this date for Ms. Keefe
      (given the likely length of this trial and travel time to Texas) as well as Mr. Rhodes’
   28 ability to prepare for trial given an arbitration the week before.
                                                -6-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                     Case No. 2:18-cv-02693 GW(KSx)
                                                             JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 8 of 13 Page ID #:9445



    1 proposed in the Rule 26(f) report. (Dkt. 64-1 at 3 (BlackBerry proposing “May 11,

    2 2020” for trial”).)

    3         The Snap Defendant’s key trial counsel (Yar Chaikovsky, David Beckwith,
    4 Cole Malmberg and Berkeley Fife) also have a trial set for January 27, 2020 in Texas

    5 (SecurityProfiling v. Trend Micro, No. 3:17-CV-1484-N (N.D. Tex)). Snap’s lead

    6 counsel, (Yar Chaikovsky) also has a child’s graduation on May 21, 2020 and a trial

    7 scheduled for June 8, 2020 in Delaware (3G Licensing v. HTC, No. 17-CV-83-LPS

    8 D. Del.)     Both of the above trials are for cases older than the current matter.
    9 Snap’s lead counsel also has a pretrial conference on January 15, 2020 in

   10 Texas Innovation Sciences v. HTC, No. 4:18-cv-00476-ALM (E.D. Tex.) with trial

   11 likely to start in mid-February 2020. Snap trial counsel Chad Peterman also has a

   12 trial in New York set for January 13, 2020 (Arbor v. Taro, No. 1:17-CV-09846-SHS)

   13 and a Markman Hearing on January 23, 2020 in Delaware (Arbor v. Teva, No. 1:19-

   14 CV-00053-CFC (D. Del.).

   15         BlackBerry’s comment that the trial conflicts are in cases filed after this case is
   16 not correct in the case of the currently scheduled trials for Snap’s counsel and misses

   17 the point. These trial dates were set by other courts based on their schedules and the

   18 cases before them, not as part of some multi-jurisdictional first-to-file, first-to-trial
   19 directive. No trial conflict existed at the time of scheduling those other cases and

   20 thus, those schedules should be respected particularly when any conflict can be

   21 avoided now.

   22         Because Defendants’ trial counsel have immovable conflicts, and Defendants
   23 wish to properly prepare for trial with their counsel of choice, Defendants respectfully

   24 request that the Court enter Defendants’ proposed schedule, repeated below.

   25 Although it will make little difference to BlackBerry whether the trials occur in

   26 January, February, or April, it would be unduly prejudicial to Defendants to have an
   27 unjustifiably early trial date that would hamper their ability to prepare for trial.

   28
                                                  -7-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                       Case No. 2:18-cv-02693 GW(KSx)
                                                               JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 9 of 13 Page ID #:9446



    1        Defendants respectfully request a case management conference to discuss these
    2 conflicts should the Court not be inclined to set an April trial date.

    3                          Event                              Defendants’ Proposal
    4   Claim Narrowing Deadline                                      May 31, 2019
        Prior Art Narrowing Deadline                                  June 14, 2019
    5   Fact Discovery Complete                                    September 6, 2019
    6   Final Infringement Contentions                             September 20, 2019
        Final Invalidity Contentions                                 October 4, 2019
    7   Opening Expert Reports (reports for issues on
                                                                     October 18, 2019
    8   which a party bears the burden of proof)
        Rebuttal Expert Reports (reports for issues on
    9                                                               December 6, 2019
        which a party does not bear the burden of proof)
   10   Mediation Deadline                                          December 12, 2019
        Post-Mediation Status Conference                            December 13, 2019
   11
        Expert Discovery Complete                                    January 10, 2020
   12   Summary Judgment and Daubert Motions Due                     January 16, 2020
        Oppositions to Summary Judgement and Daubert
   13                                                                February 6, 2020
        Motions Due
   14   Replies to Summary Judgement and Daubert
                                                                    February 20, 2020
   15   Motions Due
        Hearing on Summary Judgment and Daubert
   16                                                                  March 5, 2020
        Motions
   17   Pretrial conference (Facebook)                               March 31, 2020
        Trial Begins (Facebook)                                      April 13, 2020
   18   Pretrial Conference (Snap)                                    April 27, 2020
   19                                                                May 11, 2020 or
        Trial Begins (Snap)
                                                                      June 29, 2020
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                 -8-                  Case No. 2:18-cv-01844 GW(KSx)
                                                                      Case No. 2:18-cv-02693 GW(KSx)
                                                              JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 10 of 13 Page ID #:9447



    1 DATED: May 13, 2019                  Respectfully submitted,
    2
                                           QUINN EMANUEL URQUHART &
    3                                      SULLIVAN, LLP
    4
                                      By       /s/ James R. Asperger
    5                                        QUINN EMANUEL URQUHART &
    6                                        SULLIVAN, LLP
                                             James R. Asperger (Bar No. 83188)
    7                                        jamesasperger@quinnemanuel.com
    8                                        865 S. Figueroa St., 10th Floor
                                             Los Angeles, CA 90017
    9                                        Telephone: (213) 443-3000
   10                                        Facsimile: (213) 443-3100

   11                                        Kevin P.B. Johnson (Bar No. 177129)
   12                                        kevinjohnson@quinnemanuel.com
                                             Victoria F. Maroulis (Bar No. 202603)
   13                                        victoriamaroulis@quinnemanuel.com
   14                                        555 Twin Dolphin Drive, 5th Floor
                                             Redwood Shores, CA 94065
   15                                        Telephone: (650) 801-5000
   16                                        Facsimile: (650) 801-5100
   17                                        BLACKBERRY CORPORATION
   18                                        Edward R. McGah, Jr (SBN 97719)
                                             Vice President, Deputy General Counsel
   19                                        41 Ticknor Place
   20                                        Laguna Niguel, California 92677
                                             Telephone: (+1) 650-581-4750
   21

   22                                        Attorneys for BlackBerry Limited
   23

   24

   25

   26
   27

   28
                                             -9-                 Case No. 2:18-cv-01844 GW(KSx)
                                                                 Case No. 2:18-cv-02693 GW(KSx)
                                                         JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 11 of 13 Page ID #:9448



    1 Dated: May 13, 2019                  COOLEY LLP
    2

    3                                      /s/ Dena Chen
    4                                      Dena Chen
    5
                                           COOLEY LLP
    6                                      HEIDI L. KEEFE (178960)
                                           (hkeefe@cooley.com)
    7
                                           MARK R. WEINSTEIN (193043)
    8                                      (mweinstein@cooley.com)
                                           MATTHEW J. BRIGHAM (191428)
    9
                                           (mbrigham@cooley.com)
   10                                      LOWELL D. MEAD (223989)
                                           (lmead@cooley.com)
   11
                                           3175 Hanover Street
   12                                      Palo Alto, CA 94304-1130
                                           Telephone: (650) 843-5000
   13
                                           Facsimile: (650) 849-7400
   14
                                           COOLEY LLP
   15
                                           MICHAEL G. RHODES (116127)
   16                                      (rhodesmg@cooley.com)
   17
                                           101 California Street
                                           5th Floor
   18                                      San Francisco, CA 94111-5800
   19
                                           Telephone: (415) 693-2000
                                           Facsimile: (415) 693-2222
   20

   21
                                           Attorneys for Defendants
                                           FACEBOOK, INC., WHATSAPP INC.,
   22                                      INSTAGRAM, INC., and INSTAGRAM,
   23
                                           LLC

   24

   25

   26
   27

   28
                                            -10-               Case No. 2:18-cv-01844 GW(KSx)
                                                               Case No. 2:18-cv-02693 GW(KSx)
                                                       JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 12 of 13 Page ID #:9449



    1

    2
        Dated: May 13, 2019

    3

    4                                   By /s/ David Beckwith

    5                                     PAUL HASTINGS LLP
                                          YAR R. CHAIKOVSKY (SB# 175421)
    6
                                          yarchaikovsky@paulhastings.com
    7                                     PHILIP OU (SB# 259896)
                                          philipou@paulhastings.com
    8
                                          ANTHONY J. TARTAGLIO (SB#
    9                                     280286)
                                          anthonytartaglio@paulhastings.com
   10
                                          1117 S. California Avenue
   11                                     Palo Alto, California 94304
                                          Telephone: 1(650) 320-1800
   12
                                          Facsimile: 1(650) 320-1900
   13
                                          CHAD J. PETERMAN (Pro Hac Vice)
   14                                     chadpeterman@paulhastings.com
   15                                     200 Park Avenue
                                          New York, New York 10166
   16                                     Telephone: (212) 319-6000
   17                                     Facsimile: (212) 319-4090
   18                                     THOMAS ZACCARO (SB# 183241)
   19                                     thomaszaccaro@paulhastings.com
                                          515 South Flower Street
   20                                     Twenty-Fifth Floor
   21                                     Los Angeles, California 90071
                                          Telephone: (213) 683-6000
   22                                     Facsimile: (213) 996-3146
   23
                                          Attorneys for Defendant
   24                                     Snap Inc.
   25

   26
   27

   28
                                            -11-               Case No. 2:18-cv-01844 GW(KSx)
                                                               Case No. 2:18-cv-02693 GW(KSx)
                                                       JOINT REPORT REGARDING CASE SCHEDULE
Case 2:18-cv-01844-GW-KS Document 206 Filed 05/13/19 Page 13 of 13 Page ID #:9450



    1                              FILER’S ATTESTATION
    2        I, James Asperger, am the ECF user whose ID and password were used to file
    3 this Updated Joint Case Scheduling Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby

    4 attest that counsel for Defendants concurred in the filing of this document.

    5

    6
                                                      By /s/ James Asperger
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                               -12-                 Case No. 2:18-cv-01844 GW(KSx)
                                                                    Case No. 2:18-cv-02693 GW(KSx)
                                                            JOINT REPORT REGARDING CASE SCHEDULE
